STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0750

VERSUS

LATASHA HICKS SEPTEMBER 12, 2022

In Re: Latasha Hicks, applying for supervisory writs, 23rd
Judicial District Court, Parish of Assumption, No. 20-
138.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED. A trial court is not required to conduct a
hearing on a motion to reconsider sentence. See La. Code Crim.
P. art. 881.1(D). Further, a defendant suffers no prejudice by
summary denial of his motion to reconsider sentence, where the
sole basis for the motion for reconsideration of sentence is
that the sentence was excessive, and the sentences are not
constitutionally excessive. State v. Bedoya, 2008-630 (La. App.
5th Cir. 12/16/08), 998 So.2d 1283, 1292, writ denied, 2009-0484
(La. 11/20/09), 25 So.3d 784.

WIL

COURT OF APPEAL, FIRST CIRCUIT

asl)

DEPUTY CLERK OF COURT
FOR THE COURT